Case 1:20-cv-01402-CCC Document 1 Filed 08/07/20 Page 1 of 5
FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT —
FOR THE ao DISTRICT OF PENNSYLVANIA

(1) Dowald _ €. Clark, TR._ 2D: MH- ~PSKE

"(Name of Plaintiff) (inmate Number)
- $0 Benner Fawnshrd

Sol_tnshhetian De, Selledorh, pp “853- 6s:
(Address) :

QQ) wff

 

1319 -C V- 3076 Z-

 

 

 

 

 

 

 

(Name of Plaintiff) (Inmate Number) _ | cs
ee . (Case Number)
Lo

(Address)

(Each named party must be numbered,

and all names must be printed or typed)

ee , : CIVIL COMPLAINT , —

1) SGT SCH wAkTz. ef al
OS aS FILED
Q),, M/A SCRANTON
@ M/A AUG 0.7 2020

(Names of Defendants)

 

 

(Each named party must be numbered,
and all names must be printed or typed)

 

’ TO BE FILED UNDER: oY 42 U.S.C. § 1983 - STATE OFFICIALS
_ 28 U.S.C. § 1331 - FEDERAL OFFICIALS
I. PREVIOUS LAWSUITS ©
A. __- Ifyou have filed any other lawsuits in federal court while a prisoner, please list the caption and case

number including year, as well as the name of the judicial officer to whom it was assigned:

 

— V/A _
/

 

 

ag ve,

 

 
Case 1:20-cv-01402-CCC Document 1 Filed 08/07/20 Page 2 of 5
II. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

 

A. Is there a prisoner grievance procedure available at your present institution? Vv Yes ___No
B. Have you Va! exhausted your available administrative remedies regarding each of your present

claims? Yes ___No ~ —
C. If your answer to “B” is Yes:

1. What steps did you take? _ Grievance 0.6773 EF ,” and!
Gritvanie 0. 697206 | |
2. What was the result? zranste r Low Leibdy, dowel CL 11 4 vat grievelee ,

groriog appeal, and shale-douns where paserwoth fas been dhown auiay.

Dz. If your answer to “B” is No, explain why not: Ld LA

 

 

 

 

 

II. DEFENDANTS Sl. S a A riz
(1) Name of first defendant: Se gear ? Ke chwart Zz
Employed as Sergeant at__ ard tod Lt
Mailing address: 5 .. DO. 19001 - §§ 39

 
  
 
 

(2) Name of second defendant: “. QuTse

Employed as _Dispenseo/ sedi ahor at_ SoZ Gayo A
Mailing address: 2500 ¢/'shurt), At. 0.0. Ax £629, Comp cll, fA 19061-6839

(3) Name of third defendant: Siperintadent af SCL Lays lf
Employed as J at “SUZ ary Hilf
‘Mailing address: 0. 4 7D - - 98 F7
(List any additional defendants, their employment, and addresses on extra sheets if necessary)

IV. STATEMENT OF CLAIM

   

 
  

     
 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

lL Sgt. Sthuart2 placed plainh tt sin 2°° rir Celt knowing Hal pint! was
or ts bottert per slits che te discbslihes. “Sie

#,

 

 

 
Case 1:20-cv-01402-CCC Document1 Filed 08/07/20 Page 3 of 5

 

recltal Dept.
2. DL. s 3 weyety , then Asnas sed abinlitl tithe degperly aiagnasia,

 

phe tofery "Gene ” » ack Soke Stuping al Lleol lf tet be betfer i af 200 thS. which

1S when ¢ “four plelobtf mages AIS Seotnee. tech tal add net 0b tl Vew-ue aed Had
Lonfistattdl poor Waiattt 5 Loe. Month foo! hb be a, Cee trenste er bus.

Seperiole rofent

 

Sergeant ade has y) hel b Lowel vodhte tal | alt xo 5 adepyadely ter’ b faferves
whitk 10 fhys Case tare becorte a Sere Sdabjloty and pave Cased plantll
Cktrerde Pain and obs hess.

V. RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1. laird: fl SLCLE Boguintmen LT A  Qursel in ardor fo aelelop

en en

ope Walp ths Lhuvis 0s fe uk lay lie A_he law, Grol

 

Contiimed _hertin |

2. 7 Watotth Seeks drges Sofbrient- cough fe Loder the lasts

Of Carrective Sugecip Abo ; _ClattageS Ah She CHOf onal

adstrooss. Lausod by Lp. the ae Le DMOLS., aod Hur Leghpence
Wa bacdlag Lhe OU MSADLES. Louspliviatd Of.

3. Ay Bh bar relief Shik torarable Loot, nay deel hecessatly jn

Me adkunlsdratind OL Sf urbe, egutty , aol goad Conscepe.

 

 

 

 

 
Case 1:20-cv-01402-CCC:. Document 1 Filed 08/07/20 Page 4 of 5

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this A 4 day of Qube, . ; 20k FY:
) f= Ga

Onna Unk tr

o

(Signature of Plaintiff)

 

 

 

 

 
 

 

 

 

Case 1:20-cv-01402-CCC_ Document 1 Filed 08/07/20 ‘Page 5 of 5

 

 

 

 

 

TS

 

we

Sn ArroomunleAT (ONS 7
ALD c Lark mir 7393 : INMATE MAIL U.S. POSTAGE) PITNEY BOWES
sck- Bennet To pe PA DEPT OF - ie
fo BOK” 0, 30308 | : CORRECTIONS oe #2 19023 $ 000. 50°
Che . 0001403631 JUL. 31. 2020.
Sf Fel Ters b at | a |
33753 . : of Five of The Cher]
EO EON m ‘pp Le DisTNeT oF PennsycvaniA
—_— a
mee ABS nerth Washi agten Plénue

 

"06 B Rox 4s
(3 Seem 7 gion Annet iff Prine (Ys |

 
